Order modified by granting temporary injunction restraining defendant Alfred G. McCourt from representing that he is the owner of any rights in the publication known as the “ Custom House Guide ” and from representing that the “ United States Customs Encyclopedia ” is the successor to the “ Custom House Guide,” upon plaintiff’s filing a bond of $250, and as so modified affirmed,' without costs. No opinion. Settle order on notice. Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.